UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7573



FREDERICK BROWN,

                                            Plaintiff - Appellant,

          versus


JAMES R. METTS, Sheriff; CAPTAIN WILLIAMS;
MAJOR HARRIS; EMSA CORRECTIONAL MEDICAL CARE
SERVICES; ARAMARK CORRECTIONAL SERVICES,

                                           Defendants - Appellees.



                            No. 02-7775



FREDERICK BROWN,

                                            Plaintiff - Appellant,

          versus


JAMES R. METTS, Sheriff; CAPTAIN WILLIAMS;
MAJOR HARRIS; EMSA CORRECTIONAL MEDICAL CARE
SERVICES; ARAMARK CORRECTIONAL SERVICES,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (CA-99-1040-3-10BC)
Submitted:    March 24, 2003                    Decided:     April 9, 2003


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Brown, Appellant Pro Se.       James Miller Davis, Jr.,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Frederick Brown appeals the district court’s orders accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint and denying reconsideration

of that order.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm both orders for the reasons stated

by the district court.      See Brown v. Metts, No. CA-99-1040-3-10BC

(D.S.C. Oct. 4 & 31, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED

                                     2